NO. 12-10-00271-CR

                        IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

AMBER C. GILBERT,                                '           APPEAL FROM THE 114TH
APPELLANT

V.                                               '           JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                         '           SMITH COUNTY, TEXAS


                                  MEMORANDUM OPINION
       Amber C. Gilbert appeals her conviction for driving while intoxicated with a child passenger.
In her sole issue on appeal, Appellant argues that the trial court’s judgment should be reformed to
accurately reflect the proceedings below. We modify the judgment and affirm as modified.


                                           BACKGROUND
       Appellant was indicted in January 2007 for the offense of driving while intoxicated with a
child passenger. Following an open plea of guilty to the trial court, Appellant was sentenced to two
years of imprisonment and ordered to pay a fine of $10,000.00.             Appellant’s sentence was
suspended, and she received three years of community supervision. Additionally, $9,000.00 of her
fine was suspended.
       In July 2010, the State filed an application to revoke Appellant’s community supervision,
alleging six violations of her community supervision terms and conditions. Three of the alleged
violations were that Appellant possessed and used cocaine during the supervision period. The
remaining three were that Appellant failed to pay the supervision fee, the court costs, and the portion
of the fine that was not suspended under the conditions and terms of her community supervision.
       Appellant pleaded “NOT TRUE” to the three allegations related to her alleged possession and
use of cocaine, but pleaded “TRUE” to the three “failure to pay” allegations. After a hearing, the
trial court revoked Appellant’s community supervision and she was sentenced to twelve months of
confinement. The trial court’s judgment states that Appellant pleaded “TRUE” to the allegations in
the State’s application to revoke Appellant’s community supervision.


                                                       JUDGMENT
         Appellant asks that we reform the trial court’s judgment to accurately reflect the proceedings
at trial. The State has joined Appellant in this request.
         As noted above, the State alleged six violations of Appellant’s community supervision.
Appellant pleaded “TRUE” to the three failure to pay allegations, and “NOT TRUE” to the three
alleged possession and use of cocaine violations. However, the trial court’s written judgment
incorrectly states that Appellant pleaded “TRUE” to all six alleged violations.
         We have the authority to reform a judgment to make the record speak the truth. Ingram v.
State, 261 S.W.3d 749, 754 (Tex. App.—Tyler 2008, no pet.); see also Thompson v. State, 108
S.W.3d 287, 290 (Tex. Crim. App. 2003). The Texas Rules of Appellate Procedure expressly
authorize us to modify the judgment of the trial court. TEX. R. APP. P. 43.2. Therefore, we sustain
Appellant’s sole issue.


                                                     DISPOSITION
         We modify the trial court’s judgment to reflect that Appellant pleaded “TRUE” to the failure
to pay her supervision fee, court costs, and the unsuspended portion of her fine, and that she pleaded
“NOT TRUE” to the three allegations related to her alleged use and possession of cocaine. As
modified, we affirm the judgment of the trial court.


                                                                    JAMES T. WORTHEN
                                                                       Chief Justice

Opinion delivered January 31, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                                (DO NOT PUBLISH)


                                                                2